DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mark Macenko on April 16, 2021 following  a telephone interview on 04/15/2021.
The application has been amended as follows: 
Regarding Claim 1, in line 6 of the claim, after “receiving" and before “one additional band …”, please delete “at least”.
Regarding Claim 1, in line 6 of the claim, after “respective" and before “one additional …”, please delete “at least”.
Regarding Claim 1, in line 8 of the claim, after “moving the first band input signal and the" and before “one additional band …”, please delete “at least”.
Regarding Claim 1, in line 10 of the claim, after “frequencies of" and before “combination of the first …”, please delete “each of” and insert therefore “a”.
Regarding Claim 1, in line 10 of the claim, after “the first band input signal and the" and before “one additional …”, please delete “at least”.
Regarding Claim 1, in line 12 of the claim, after “the first band input signal and the" and before “one …”, please delete “at least”.
Claim 1, in line 14 of the claim, after “and the " and before “one additional band input …”, please delete “at least”.
Regarding Claim 2, in line 3 of the claim, after “transmitter and receiving the" and before “one additional band input signal …”, please delete “at least”.
Regarding Claim 2, in line 3 of the claim, after “… comprises receiving the" and in line 4 of the claim before “one additional band input signal …”, please delete “at least”.
Regarding Claim 2, in line 4 of the claim, after “input signal in a corresponding" and before “one additional MCB …”, please delete “at least”.
Regarding Claim 5, in line 3 of the claim, after “and the " and before “one additional band input signal …”, please delete “at least”.
Regarding Claim 5, in line 4 of the claim, after “the first band input signal and the" and before “one additional band input signal …”, please delete “at least”.
Regarding Claim 5, in line 5 of the claim, after “the first band input signal and the" and before “one …”, please delete “at least”.
Regarding Claim 10, in line 3 of the claim, after “the first band input signal and the" and before “one additional …”, please delete “at least”.
Regarding Claim 12, in line 6 of the claim, before “one additional input configured to …”, please delete “at least”.
Regarding Claim 12, in line 6 of the claim, after “input configured to receive" and before “one additional band input…”, please delete “at least”.
Regarding Claim 12, in line 7 of the claim, after “for a respective" and before “one additional frequency band …”, please delete “at least”.
Claim 12, in line 8 of the claim, after “move the first band input signal and the" and in line 9 of the claim before “one additional band input signal …”, please delete “at least”.
Regarding Claim 12, in line 10 of the claim, after “carrier frequencies of" and before “combination of the first …”, please delete “each” and insert therefore “a”.
Regarding Claim 12, in line 11 of the claim, after “signal and the" and before “one additional band input …”, please delete “at least”.
Regarding Claim 12, in line 13 of the claim, after “band input signal and the" and before “one additional band input …”, please delete “at least”.
Regarding Claim 12, in line 14 of the claim, after “the first band input signal and the" and before “one additional band input …”, please delete “at least”.
Regarding Claim 13, in line 2 of the claim, after “MCB, and the" and before “one additional input …”, please delete “at least”.
Regarding Claim 13, in line 3 of the claim, after “corresponding" and before “one additional MCB …”, please delete “at least”.
Regarding Claim 16, in line 2 of the claim, after “sum the first band input signal and the" and before “one …”, please delete “at least”.
Regarding Claim 16, in line 4 of the claim, after “the first band input signal and the" and before “one additional band input signal that …”, please delete “at least”.
Regarding Claim 16, in line 5 of the claim, after “the first band input signal and the" and before “one additional band input …”, please delete “at least”.
Regarding Claim 24, in line 4 of the claim, after “receiving a first band input signal and" and before “one additional band …”, please delete “at least”.
Claim 24, in line 5 of the claim, after “respective" and before “one additional frequency band …”, please delete “at least”.
Regarding Claim 24, in line 7 of the claim, after “carrier frequencies of" and in line 8 before “combination of the first …”, please delete “each” and insert therefore “a”.
Regarding Claim 24, in line 8 of the claim, after “the first band input signal and the" and before “one additional band …”, please delete “at least”.
Regarding Claim 24, in line 11 of the claim, after “moving the first band input signal and the" and before “one additional band …”, please delete “at least”.
Regarding Claim 24, in line 13 of the claim, after “carrier frequencies of" and before “the combinations of the first …”, please delete “each of”.
Regarding Claim 24, in line 13 of the claim, after “of the" and before “of the first band input …”, please delete “combinations” and insert therefore “combination”.
Regarding Claim 24, in line 13 of the claim, after “… the first band input signal and the" and in line 14 of the claim before “one additional band …”, please delete “at least”.
Regarding Claim 24, in line 15 of the claim, after “… combination of the first band input signal and the" and in line 16 of the claim before “one additional band …”, please delete “at least”.
Regarding Claim 24, in line 17 of the claim, after “input signal and the" and before “one additional band …”, please delete “at least”.
Regarding Claim 24, in line 19 of the claim, after “moving the first band input signal and the" and before “one additional band …”, please delete “at least”.
Claim 24, in line 21 of the claim, after “carrier frequencies of" and before “the combinations of the first …”, please delete “each of”.
Regarding Claim 24, in line 21 of the claim, after “of the" and before “of the first band input …”, please delete “combinations” and insert therefore “combination”.
Regarding Claim 24, in line 21 of the claim, after “… the first band input signal and the" and in line 22 of the claim before “one additional band …”, please delete “at least”.
Regarding Claim 24, in line 23 of the claim, after “combination of the first band input signal and the", please delete “at least”.
Regarding Claim 24, in line 25 of the claim, after “input signal and the" and before “one additional band …”, please delete “at least”.
Regarding Claim 25, in line 4 of the claim, after “carrier frequencies of" and before “the combinations of the first …”, please delete “each of”.
Regarding Claim 25, in line 4 of the claim, after “of the" and before “of the first band input …”, please delete “combinations” and insert therefore “combination”.
Regarding Claim 25, in line 5 of the claim, after “and the" and before “one additional band …”, please delete “at least”.
Regarding Claim 25, in line 7 of the claim, after “input signal and the" and before “one additional band …”, please delete “at least”.
[End Amendment]


Reason for Allowance
Claims 1-5, 9-14, 16, and 24-25 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 is that the closest prior art of record, U.S. PG PUB No. 20140169496 by Yang et al. and U.S. PG PUB No. 20120320948 by Mcgowan et al., individually or in combination does not teach or fairly suggest:
“A method of operation of a multi-band transmitter for detecting peaks in a multi-band transmit signal which includes a plurality of transmit signals on a respective plurality of frequency bands, the method comprising:
receiving a first band input signal for a first frequency band of the multi-band transmit signal;
receiving one additional band input signal for a respective one additional frequency band of the multi-band transmit signal;
moving the first band input signal and the one additional band input signal to symmetric locations with a frequency distance corresponding to a difference of carrier frequencies of a combination of the first band input signal and the one additional band input signal; and
detecting a peak of the combination of the first band input signal and the one additional band input signal taking into account phase information of the first band input signal and the one additional band input signal”.
Therefore, in examiner’s opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the 
The primary reason for allowance of independent claim 12 is that the closest prior art of record, U.S. PG PUB No. 20140169496 by Yang et al. and U.S. PG PUB No. 20120320948 by Mcgowan et al., individually or in combination does not teach or fairly suggest:
“ A multi-band transmitter operative to transmit a multi-band transmit signal which includes a plurality of transmit signals on a respective plurality of frequency bands, comprising:
a first input configured to receive a first band input signal for a first frequency band of the multi-band transmit signal;
one additional input configured to receive one additional band input signal for a respective one additional frequency band of the multi-band transmit signal;
frequency translation circuitry configured to move the first band input signal and the one additional band input signal to symmetric locations with a frequency distance corresponding to a difference of carrier frequencies of a combination of the first band input signal and the one additional band input signal; and
a peak detecting circuitry configured to detect a peak of the combination of the first band input signal and the one additional band input signal taking into account phase information of the first band input signal and the one additional band input signal”.
Therefore, in examiner’s opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The primary reason for allowance of independent claim 24 is that the closest prior art of record, U.S. PG PUB No. 20140169496 by Yang et al. and U.S. PG PUB No. 20120320948 by Mcgowan et al., individually or in combination does not teach or fairly suggest:
“A method of operation of a multi-band transmitter for detecting peaks in a multi-band transmit signal which includes a plurality of transmit signals on a respective plurality of frequency bands, the method comprising:
receiving a first band input signal and one additional band input signal for a respective one additional frequency band of the multi-band transmit signal;
determining whether to perform coherent peak detection or non-coherent peak detection based on a frequency distance corresponding to a difference of carrier frequencies of a combination of the first band input signal and the one additional band input signal;
in response to determining to perform the coherent peak detection: 
moving the first band input signal and the one additional band input signal to symmetric locations with the frequency distance corresponding to the difference of the carrier frequencies of a combination of the first band input signal and the one additional band input signal; and
detecting a peak of the combination of the first band input signal and the one additional band input signal taking into account phase information of the first band input signal and the one additional band input signal; and
in response to determining to perform the non-coherent peak detection:
moving the first band input signal and the one additional band input signal to symmetric locations with the frequency distance corresponding to the difference of the carrier frequencies of the combination of the first band input signal and the one additional band input signal; and
detecting the peak of the combination of the first band input signal and the one additional band input signal without taking into account the phase information of the first band input signal and the one additional band input signal”.
Therefore, in examiner’s opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646                                                                                                                                                                                           

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646